Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 1 of 25 PageID# 210



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
    ____________________________________
                                         )
    NATIONAL VETERANS LEGAL              )
    SERVICES PROGRAM,                    )
                                         )
                        Plaintiff,       )
                                         )
                v.                       )  Civil Action No. 1:20-cv-00003
                                         )
    UNITED STATES DEPARTMENT OF          )
    DEFENSE, et al.,                     )
                                         )
                        Defendants.      )
    ____________________________________)

    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION FOR
                     PRELIMINARY INJUNCTION

           Defendants United States Department of Defense, et al., through counsel,

    respectfully submit this memorandum in opposition to Plaintiff National Veterans Legal

    Services Program’s “Emergency Renewed Motion for Preliminary Injunction,” Dkt. No. 21.

                                       INTRODUCTION

           Plaintiff and Defendants want the same thing—full restoration of Defendants’

    Electronic Reading Room website, which allows the public to review decisions made by

    Defendants’ Discharge Review Boards, Boards for Correction of Military Records, and

    Physical Disability Board of Review. Plaintiff is simply not satisfied with Defendants’

    efforts to restore the website and invites this Court to hasten Defendants’ performance

    through the extraordinary step of a mandatory, preliminary injunction. The Court should

    deny Plaintiff’s request for a preliminary injunction for numerous reasons.

           Defendants are following a statutory mandate to publish board decisions on their

    website that do not contain personally identifiable information (“PII”). See 10 U.S.C. §
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 2 of 25 PageID# 211



    1552(a)(5).   Defendants have had setbacks in their effort to review and republish

    approximately 245,000 decisions, but have begun re-posting decisions and are diligently

    working to fully restore the website. Ignoring Defendants’ requirement to ensure that

    decisions do not contain PII before they are reposted, Plaintiff asks this Court to take over

    the restoration process by imposing artificial deadlines for decision publication. Neither

    statute nor regulation, however, imposes any such deadlines, and Plaintiff’s requested relief

    risks compromising veterans’ and servicemembers’ PII.

           Plaintiff cannot meet the rigorous four-part standard for obtaining a preliminary

    injunction, much less the kind of mandatory injunction Plaintiff seeks, which would alter

    the status quo. Plaintiff is unable to establish a likelihood of success on the merits for

    numerous reasons. First, Plaintiff cannot demonstrate that this Court has jurisdiction over

    this action under the Administrative Procedure Act (APA), 5 U.S.C. § 706(1), because

    making decisions available to the public does not constitute “agency action” under the

    APA. Doing so does not determine any rights or obligations from which legal obligations

    flow, and restoring the website is not a circumscribed and discrete act. Nor is the relief

    Plaintiff seeks—immediate posting of decisions—“legally required,” to the extent those

    decisions contain PII.

           Even if Plaintiff’s programmatic attack clears the jurisdictional hurdle, Plaintiff still

    cannot show that it is likely to succeed on the merits because, in the absence of any statutory

    timeline to publish decisions, Plaintiff’s assertion that Defendants have “unlawfully

    withheld” final agency action fails as a matter of law. 5 U.S.C. § 706(1). Plaintiff’s

    assertion that final agency action is “unreasonably delayed” likewise fails under the




                                                  2
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 3 of 25 PageID# 212



    applicable standard. Id.; see Telecomms. Res. & Action Ctr. v. FCC, 750 F.2d 70 (D.C.

    Cir. 1980) (“TRAC”).

           Plaintiff is not suffering irreparable harm during the restoration process because, as

    stated on the website, it can contact specific boards at any time to obtain copies of relevant

    decisions. The Services have responded to over 140 separate requests for decisions since

    April 2019, with an average response time of seven days. Defendants are ready to assist

    Plaintiff with any request it makes.

           The balance of equities also tips in favor of denying an injunction. Defendants are

    statutorily prohibited from publishing decisions that contain PII. If Defendants ignored the

    redaction requirement, veterans and service members would be vulnerable to suffering

    irreparable harm. Plaintiff, on the other hand, still has access to relevant decisions as

    Defendants work to fully restore the website.

           Finally, the public interest strongly disfavors a preliminary injunction.           As

    Defendants review and republish approximately 245,000 decisions to ensure that they do

    not contain PII, they may have to reallocate resources, develop new administrative systems,

    and explore technological solutions. Asking the Court to supervise this process is the type

    of programmatic judicial review that the APA has foreclosed.

           Accordingly, the Court should deny Plaintiff’s extraordinary request for a

    mandatory, preliminary injunction that would require immediate restoration of access to

    pre-April 2019 decisions; publication of all post-April 2019 decisions within 60 days of

    issuance of the preliminary injunction or within 60 days of a board decision; and

    publication of all future decisions within 60 days of a board decision.




                                                  3
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 4 of 25 PageID# 213



                                        BACKGROUND

    I. Statutory and Regulatory Background of Publication of Board Decisions

           A. Review Boards System

           Congress has created a system through which members of the armed forces can

    request correction of their military records. 10 U.S.C. §§ 1551-1559. Under this system,

    the Secretary of each military department has the discretion to correct military records

    “when the Secretary considers it necessary to correct an error or remove an injustice.” 10

    U.S.C. § 1552(a)(1). Secretaries make corrections to military records by acting through

    boards of civilians that operate within the executive part of their military department—the

    Discharge Review Boards (DRBs), Boards for Corrections of Military Records (BCMRs),

    and DoD Physical Disability Board of Review (“PDBR”). Id. The Secretary of Homeland

    Security may also correct any military record of the Coast Guard in the same manner. Id.

           B. Non-Electronic Reading Room Library

           Before board decisions were available to the public through the Internet, the

    Department of Defense (“DoD”) ensured the public had access to DRB decisions by

    requiring such documents be made available for public inspection and copying in the

    Armed Forces Discharge Review/Correction Board Reading Room. DoDD 1332.28,

    DISCHARGE REVIEW BOARD PROCEDURES, para. L (August 11, 1982) (codified at 32 C.F.R.

    § 70.8(l)(4) (1982)). The documents in the Armed Forces Discharge Review/Correction

    Board Reading Room had to be indexed “in a usable and concise form so as to enable the

    public and those who represent applicants before the DRBs, to isolate from all decisions

    that are indexed, those cases that may be similar to an applicant’s case and that indicate

    circumstances under or reasons for (or both) which the DRB to Secretary concerned



                                                4
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 5 of 25 PageID# 214



    granted or denied relief.” Id. The Department of the Army was responsible for maintaining

    the index at selected permanent locations throughout the United States and publishing a

    list of all locations in the Federal Register. 1 Id. at (l)(4)(iii).

            C. Creation of an Electronic Reading Room

            In 2004, DoD Directive (“DoDD”) 1332.41 was issued, which canceled DoDD

    1332.28. 2 U.S. DEP’T      OF   DEF., DIR 1332.41, BOARDS        FOR   CORRECTION   OF   MILITARY

    RECORDS (BCMRS) AND DISCHARGE REVIEW BOARDS (DRBS), para. 4.3.5 (March 8, 2004)

    [hereinafter DoDD 1332.41]. Jettisoning the need to publish new decisions at a physical

    location with an accompanying index, DoDD 1332.41 created the DoD Electronic Reading

    Room. DoDD 1332.41, para 4.3.5. Specifically, it provides that the “The DoD Electronic

    Reading Room website is located at http://boards.af.mil and shall contain all the decisional

    documents since 1996 for each Department’s boards and application forms for complaints

    to download electronically.” 3 Id. DoDD 1332.41 says nothing about creating an index.


    1
      On July 12, 1999, a notification in the Federal Register informed the public that it could
    contact Army Review Boards Agency for public inspection and copying of DRB
    documents located in the reading room. 64 Fed. Reg. 132, 37517 (July 12, 1999). It
    further provided notice that the Armed Forces Discharge Review/Correction Board
    Reading Room hours of operation were from 7:30 am through 4:00 pm, Monday through
    Friday, except for federal holidays. Id. Finally, it informed the public that DRB
    documents “are indexed in a usable and concise format so as to enable the public, the
    applicant and/or those who represent applicants, to locate a decision document that is
    similar in circumstances or reasons for which the DRB or the Secretary concerned
    granted or denied relief.” Id.
    2
     DoDD 1332.41, para. 1.1 says “This Directive cancels reference (a)…” Reference (a) is
    DoD Directive 1332.28, “Discharge Review Board (DRB) Procedures and Standards,”
    August 11, 1982. Although DoDD 1332.41 is no longer operative, DoD appears to have
    overlooked rescinding the regulation that codified it, 32 C.F.R. § 70.8(l).
    3
      Decisions pre-dating 1996 were maintained in microfiche form in the DoD Reading
    Room Library (“Library”). Id. The Library no longer exists because it was underutilized
    by the public. In approximately 2010, the Army returned all microfiche records to the
    respective Services. The regulation was never amended to reflect this reality.
                                                      5
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 6 of 25 PageID# 215



             On April 4, 2004, DoD Instruction (“DoDI”) 1332.28 was issued. Although DoDD

    1332.41 addresses BCMRs and DRBs, DoDI 1332.28 deals solely with DRBs. The DoD

    has not issued an Instruction specific to BCMRs, leaving DoDD 1332.41 as the sole DoD

    policy on them. 4 The current version of DoDI 1332.28 requires DRB decisions be made

    available promptly for public access after a notice of final decision is sent to the applicant.

    DoDI 1332.28, para. E3.12.1. It further provides, “To prevent a clearly unwarranted

    invasion of personal privacy, identifying details of the applicant and other persons shall be

    deleted from documents made available to the public.” Id. at para. E3.12.2. It requires

    making DRB decisions available in the DoD’s Electronic Reading Room in a “usable and

    concise form so as to enable the public, and those representing applicants before the DRBs,

    to isolate from all decisions those cases that may be similar to an applicant’s case and that

    indicate the circumstances under or reason for (or both) which the DRB or Secretary

    concerned granted or denied relief.” Id. at paras. E3.12.4. and E3.12.4.1. DoDI 1332.28

    says nothing about indexing documents that are in the Electronic Reading Room.

             In 2016, Congress codified the Electronic Reading Room that DoD had created

    when it required that “each final decision of a board shall be made available to the public

    in electronic form on a centralized Internet website. In any decisions so made available to

    the public, there shall be redacted personally identifiable information.” National Defense

    Authorization Act For Fiscal Year 2017, 114 P.L. 328, § 534 (Dec. 23, 2016) (codified as

    amended 10 U.S.C. § 1552(a)(5)). The board decisions are made available to the public in

    the DoD Electronic Reading Room website located at http://boards.af.mil. Congress did

    not mandate creating an index for the Electronic Reading Room.



    4
        The DoD has issued a DoDI for PBDRs – DoDI 6040.44.
                                                  6
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 7 of 25 PageID# 216



    II. Factual Background

           A. Discovery of Published PII

           Although the Army Review Boards Agency (“ARBA”) is the DoD Executive Agent

    of the Electronic Reading Room, the Air Force Legal Operations Agency (“AFLOA”) hosts

    the actual reading room website on an Air Force server. Petty Decl. ¶ 3. In April 2019,

    AFLOA notified ARBA that a published decision on the Electronic Reading Room website

    contained personally identifiable information (PII).      Petty Decl. ¶ 4.    AFLOA next

    reviewed several random decisions in the Electronic Reading Room and discovered

    additional records containing PII. Beacom Decl. ¶ 4. On April 26, 2019, AFLOA removed

    public access to all decisions in the Electronic Reading Room. Beacom Decl. ¶ 5.

           During the entire time that decisions have been unavailable to the public on the

    Electronic Reading Room website, contact information for each board has been posted on

    the website so that the public could continue to obtain copies of decisions. Petty Decl. ¶ 5.

    The Army, for example, has produced decisions for 93 separate requests from the public

    during the restoration process. Petty Decl. ¶ 6. The Army has averaged seven days to

    provide a response to requestors. Petty Decl. ¶ 6. The other Services have received a

    combined 55 requests, while also averaging seven days for a response. Petty Decl. ¶ 6.

           B. Initial Plan to Republish Decisions

           On July 19, 2019, the Air Force Research Laboratory (“AFRL”) provided a report

    of electronic scans it conducted on the Electronic Reading Room’s approximately 245,000

    published decisions.    Petty Decl. ¶ 7.    The AFRL identified 2,364 documents that




                                                 7
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 8 of 25 PageID# 217



    potentially contained non-redacted PII. 5 Petty Decl. ¶ 7. Out of an abundance of caution,

    AFLOA decided to return all published decisions from the Electronic Reading Room

    website to the ARBA given its role as DoD Executive Agent for the Electronic Reading

    Room. Petty Decl. ¶ 8; Beacom Decl. ¶ 7. ARBA then sent its sister Services their

    respective portion of the decisions to review. Petty Decl. ¶ 9. The Services, in turn, were

    required to redact their portion of the 2,364 decisions containing suspected PII, certify that

    the remaining decisions did not contain any PII, resubmit the remaining decisions to

    AFLOA for publication, review the suspected decisions for PII, then resubmit the

    suspected decisions for republication. Petty Decl. ¶ 10.

           During the last week of January 2020, AFLOA received discs from the various

    Services. Beacom Decl. ¶ 8. AFLOA conducted a scan of the Navy’s decisions, which

    revealed that some of the decisions contained unredacted social security numbers. Beacom

    Decl. ¶ 8. These decisions were not among the 2,364 decisions previously identified during

    the AFRL scan in April 2019 as possibly containing unredacted PII. Beacom Decl. ¶ 8.

    Because of this discovery, AFLOA decided that the Services would not be permitted to

    rely upon either the AFRL scan or the subsequent AFLOA scan to certify that decisions do

    not contain PII. Beacom Decl. ¶ 8. Thereafter, the DoD Executive Agent mandated that

    the services conduct a visual, line-by-line review of every decision before they would be

    forwarded to AFLOA for reposting to the Electronic Reading Room. Petty Decl. ¶ 15;

    Beacom Decl. ¶ 8.




    5
      Upon visual inspection, it was discovered that a few of 2,364 documents contained un-
    redacted PII, but the scan was also incorrectly identifying case numbers, document
    numbers, government telephone numbers, board member names, and dates as PII in the
    majority of the 2,364 documents. Petty Decl. ¶ 8, footnote 1.
                                                  8
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 9 of 25 PageID# 218



           C. Current Efforts to Republish

           The Services are now conducting a rolling republication of the approximately

    245,000 decisions that were located in the Electronic Reading Room before April 2019.

    Petty Decl. ¶ 15. Each service has been asked to visually review the most recent year of

    decisions and work backwards in time. Petty Decl. ¶ 15. Every Thursday, the Services

    send AFLOA the decisions they have visually reviewed with a certification that they do

    not contain any PII. Petty Decl. ¶ 15. AFLOA runs a scan for social security numbers as

    a final quality assurance check before publication of any decision. Petty Decl. ¶ 15. The

    public, including Plaintiff, may continue to request copies of decisions as the Services work

    towards republishing all decisions on the Electronic Reading Room website. Petty Decl.

    ¶¶ 5-6. On January 31, 2020, the Services began posting decisions to the Electronic

    Reading Room. Petty Decl. ¶ 16. As of February 18, 2020, a total of 18,593 decision

    documents had been reposted on the website. Beacom Decl. ¶ 9.

                                   STANDARD OF REVIEW

           A preliminary injunction is “an extraordinary remedy that may only be awarded

    upon a clear showing that the plaintiff is entitled to relief.” Winter v. Nat. Res. Def.

    Council, Inc., 555 U.S. 7, 22 (2008). Such a request “involv[es] the exercise of a very far-

    reaching power to be granted only sparingly and in limited circumstances.” Sarsour v.

    Trump, 245 F. Supp. 3d 719, 728 (E.D. Va. 2017). To be eligible for a preliminary

    injunction, Plaintiff must demonstrate each of the following factors by a “clear showing:”

    (1) a likelihood of success on the merits; (2) irreparable harm in the absence of preliminary

    injunctive relief; (3) the balance of equities between the parties tips in favor of the party

    seeking such relief; and, (4) the public interest favors equitable relief. Id.; see also Int’l



                                                  9
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 10 of 25 PageID# 219



    Refugee Assistance Project v. Trump, 883 F.3d 233, 256 (4th Cir. 2018); see also Pashby

    v. Delia, 709 F.3d 307, 320-21 (4th Cir. 2013) (each element of the test must be satisfied).

    The requirement for showing a clear likelihood of success on the merits “is far stricter than

    a requirement that the plaintiff demonstrate only a grave or serious question for litigation.”

    Sarsour, 245 F. Supp. 3d at 729 (alterations and quotation marks omitted; emphasis in

    original).

            What Plaintiff seeks in this lawsuit is actually a mandatory preliminary injunction

    – a particularly disfavored form of relief. “Mandatory preliminary injunctive relief in any

    circumstance is disfavored, and warranted only in the most extraordinary circumstances.”

    Taylor v. Freeman, 34 F.3d 266, 270 n.2 (4th Cir. 1994); Vollette v. Watson, 2012 WL

    3026360, at *3 (E.D. Va. 2012) (“The [standard outlined in Winter] becomes even more

    exacting when a plaintiff seeks a preliminary injunction that mandates action, as contrasted

    with the typical form of preliminary injunction that merely preserves the status quo pending

    trial.”). “Mandatory preliminary injunctions [generally] do not preserve the status quo and

    normally should be granted only in those circumstances when the exigencies of the

    situation demand such relief.” In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 526

    (4th Cir. 2003) (internal quotation marks and citations omitted), abrogation on other

    grounds by eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006). “That is to say, a

    mandatory preliminary injunction must be necessary both to protect against irreparable

    harm in a deteriorating circumstance created by the defendant and to preserve the court's

    ability to enter ultimate relief on the merits of the same kind.” Id.




                                                 10
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 11 of 25 PageID# 220



                                               ARGUMENT

               Before turning to the four-factor test applicable to traditional preliminary

    injunctions, it is important to note that Plaintiff cannot meet the especially exacting

    standard of a mandatory preliminary injunction. Granting the preliminary relief Plaintiff

    seeks would not “protect against irreparable harm in a deteriorating circumstance” or

    “preserve the court’s ability to enter ultimate relief on the merits.” Id. Here, the current

    circumstance is not deteriorating, but improving; decisions are being added to the website

    each week. See Petty Decl. ¶¶ 15-16. Moreover, the relief that Plaintiff seeks would not

    preserve the court’s ability to enter ultimate relief, but rather would itself constitute the

    ultimate relief Plaintiff seeks to compel through the lawsuit: restoration of the website.

    While Plaintiff seeks a particularly disfavored form of relief, even if the Court were

    considering a traditional preliminary injunction, Plaintiff could not meet any of the four

    factors.

               A. Plaintiff cannot demonstrate a likelihood of success on the merits.

               Preliminary relief is not available to Plaintiff because it cannot establish that it has

    a “clear and convincing probability of success” on the merits. Cornwell v. Sachs, 99 F.

    Supp. 2d 695, 704 (E.D. Va. 2000). As an initial matter, Plaintiff is unlikely to establish

    that the Court has jurisdiction to hear this case because making decisions available to the

    public is not “agency action” under the APA and the relief Plaintiff requests is not “legally

    required” under present circumstances. 6 Moreover, even if the Court has jurisdiction,




    6
     Defendants also question whether Plaintiff can establish organizational standing based
    on the Complaint’s content, but reserves this issue for its forthcoming motion to dismiss.
                                                     11
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 12 of 25 PageID# 221



    Plaintiff cannot show that Defendants’ efforts to restore the website constitute agency

    action that has been “unlawfully withheld” or “unreasonably delayed.”

                    1. Plaintiff Fails to Challenge an “Agency Action.”

            Plaintiff invokes the APA, 5 U.S.C §§ 704, 706 as the basis of judicial review of

    Defendants’ actions. Compl. ¶ 7. The APA waives the federal government’s sovereign

    immunity for a limited set of suits, brought by a person suffering legal wrong because of

    agency action to obtain relief other than money damages. 5 U.S.C. § 702. Judicial review

    under the APA is limited to final “agency action.” 5 U.S.C. § 704. Subject matter

    jurisdiction is lacking if the plaintiff fails to challenge a particular agency action that is fit

    for review. City of New York v. U.S. DoD, 913 F.3d 423, 430 (4th Cir. 2019).

            Like other parts of the APA, 5 U.S.C. § 706(1) requires the existence of “agency

    action.” See 5 U.S.C. § 706(1) (“The reviewing court shall—compel agency action

    unlawfully withheld or unreasonably delayed.”) (emphasis added); Norton v. Southern

    Utah Wilderness Alliance (“SUWA”), 542 U.S. 55, 62 (2004). The APA narrowly defines

    “agency action” as “the whole or part of an agency rule, order, license, sanction, relief, or

    the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551(13). As the Supreme

    Court explained in SUWA, the first five items in this list are discrete and circumscribed

    actions. 542 U.S. at 62. The sixth item—failure to act—is properly understood as a failure

    to take one of the five enumerated agency actions or their equivalents. Id.

            Thus, “the term ‘action’ as used in the APA is a term of art that does not include all

    conduct” on the part of the government. City of New York, 913 F.3d at 430 (quoting Vill.

    of Bald Head Island v. U.S. Army Corps of Eng’rs, 714 F.3d 186, 193 (4th Cir. 2013)).

    Rather, “agency action” is limited to those governmental acts such as rules and orders that



                                                   12
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 13 of 25 PageID# 222



    “determin[e] rights and obligations.” City of New York, 913 F.3d at 430 (quoting Clear

    Sky Car Wash LLC v. City of Chesapeake, Va., 743 F.3d 438, 445 (4th Cir. 2014)); see also

    Vill. of Bald Head Island, 714 F.3d at 193 (“[T]he APA's definition of agency action

    focuses on an agency's determination of rights and obligations. . ., whether by rule, order,

    license, sanction, relief, or similar action.”) (internal citation omitted).

             Moreover, when challenging agency action, a plaintiff must identify discrete

    government conduct, rather than launch a broad programmatic attack on the government’s

    operations. City of New York, 913 F.3d at 431. Courts are well suited to review specific

    agency actions, but “woefully ill-suited…to adjudicate generalized grievances asking…to

    improve an agency’s performance.” Id.

                    a. Publicly posting decisions does not constitute an agency action as
                       defined by the APA.

            As discussed above, not all “action” taken by agencies constitutes “agency action”

    under the APA. See Vill. of Bald Head Island, 714 F.3d at 193. Instead, “the APA’s

    definition of agency action focuses on an agency’s determination of rights and obligations.”

    Id. (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997)). At bottom, making decisions

    available to the public by posting them in the Electronic Reading Room does not constitute

    an action that “determines rights or obligations.” This is because the rights or obligations

    flow from the original decisions themselves, not the act of making them available to the

    public. The Fourth Circuit addressed this issue in two cases where it determined that the

    original action taken determined the rights and obligations, whereas what followed did not.




                                                   13
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 14 of 25 PageID# 223



           In Golden & Zimmerman, LLC v. Domenech, 599 F.3d 426 (4th Cir. 2010), the

    plaintiff argued that publication of an ATF Reference Guide 7 constituted final agency

    action under the APA. The Court looked at the definition of “agency action” under the

    APA, determining that the critical issue was whether the specific action was “designed to

    implement, interpret, or prescribe law.” Id. at 431. There, the Court determined that the

    mere act of reprinting the relevant statutes, regulations, and rulings within the Reference

    Guide “undoubtedly did not ‘implement, interpret, or prescribe law.’” Id. The publication

    itself only attempted to “report what already exists in the relevant body of … rulings.” Id.

    Ultimately, the Golden & Zimmerman Court held that there was no decisionmaking process

    that culminated in the publication of the Reference Guide, and any such process that

    produced the ATF’s interpretation contained in the Guide culminated with the 1969

    Revenue Ruling. Id. at 432.

           This case is no different, as the decisionmaking process culminated with the

    issuance of the individual board decisions – not their subsequent publication. Posting on

    a website does not represent final agency action because it is not an action “by which rights

    or obligations have been determined, or from which legal consequences will flow.” Id.

    (quoting Bennett v. Spear, 520 U.S. 154, 178 (1997)). Like in Golden & Zimmerman, the

    publication of decisions to the Electronic Reading Room website is an action done simply



    7
      The Reference Guide’s origins date to Revenue Ruling 69-59 (1969), which was issued
    with the ATF was a division of the Internal Revenue Service. Id. at 429. The Guide had
    been published for approximately 40 years – covering 13 editions – and contained the
    text of the relevant federal firearms laws, implementing regulations, rulings, and general
    information. Id. It was “designed to assist firearm licensees comply with all laws and
    regulations governing the manufacture, importation, and distribution of firearms and
    ammunition.” Id. The edition at issue in the case contained approximately 250
    frequently asked questions (“FAQ”) and answers. The plaintiff asserted that a FAQ
    constituted final agency action.
                                                 14
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 15 of 25 PageID# 224



    to inform the public about previous legal decisions constituting final agency action, but

    does not itself alter the legal landscape. Id. at 433.

           In Village of Bald Head Island, the plaintiff argued that the failure of the U.S. Army

    Corps of Engineers to implement a project in accordance with its commitments constituted

    final agency action. In 2000, the Corps issued a final agency action for a specific project.

    Vill. of Bald Head Island, 714 F.3d at 191. For years thereafter, the Corps continued to

    conduct maintenance related to this project. Id. However, in 2010 the Corps informed

    appellants that winter maintenance would be curtailed for budgetary reasons.              Id.

    Emphasizing that “[t]he term ‘action’ as used in the APA is a term of art that does not

    include all conduct,” Id. at 193, the Court determined that the 2000 approval of the project

    “was a ‘determination’ that surely amounted to agency action.” Id. However, the plaintiffs

    only challenged the performance of that project in the years that followed the approval –

    not the determination.

           Likewise, Plaintiff does not challenge the determination (i.e., individual board

    decisions); it challenges Defendants’ efforts to restore the website where the

    determinations are posted. Like in Village of Bald Head, the posting of decisions “is

    neither ‘agency action’ nor ‘final’ agency action subject to judicial review under the APA.”

    Id.

                   b. Plaintiff is raising a programmatic attack rather than challenging a
                      discrete and specific agency action.

           Plaintiff’s challenge to Defendants’ efforts to restore the website also does not

    qualify as “agency action” because Defendants’ conduct is not sufficiently discrete or

    circumscribed. Plaintiff’s first and third claims allege that Defendants’ failure to publish

    BCMR and DRB decisions prior to and after April 2019 and index the Electronic Reading

                                                  15
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 16 of 25 PageID# 225



    Room website constitute separate final agency actions that are unlawfully withheld or

    unreasonably delayed. Compl. ¶¶ 42-44, 51, 77, 79-80. Plaintiff’s second and fourth

    causes of action essentially makes the same claim, but are couched in terms of removing,

    instead of not publishing, the BCMR and DRB decisions. Compl. ¶¶ 61, 67, 86, 90-91.

    No matter how many ways Plaintiff attempts to parse its claim, it is nothing more than an

    unreviewable programmatic attack asking this court to improve Defendants’ operation of

    the Electronic Reading Room website.

           The Defendants’ process of restoring the website is not a circumscribed and discrete

    action under the APA. See NAACP v. Bureau of the Census, 945 F.3d 183, 189 (4th Cir.

    2019) (“All five specific examples given in [the definition of agency action] are ‘discrete’

    in character, and only actions that share this ‘characteristic of discreteness’ are reviewable

    under the APA.”). As the Fourth Circuit recently reiterated, “[w]hen challenging agency

    action—whether it be a particular action or a failure to act altogether—the plaintiff must .

    . . identify specific and discrete governmental conduct, rather than launch a ‘broad

    programmatic attack’ on the government’s operations.” City of New York, 913 F.3d at 431

    (quoting SUWA, 542 U.S. at 64). “General deficiencies in compliance . . . lack the

    specificity requisite for agency action.” SUWA, 545 U.S. at 66.

           Far from reviewing circumscribed and discrete final agency actions, Plaintiff asks

    this Court to conduct a broad programmatic review of Defendants’ restoration efforts.

    Defendant realized in April 2019 that it had not met § 1552’s redaction requirement. In an

    effort to meet both of § 1552’s requirements, the agency removed access to the decisions,

    is reviewing the decisions for PII, and republishing the reviewed decisions on a rolling




                                                 16
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 17 of 25 PageID# 226



    basis. During this restoration process, the public and Plaintiff may contact any board with

    specific requests for decisions.

           Not satisfied with the restoration efforts, Plaintiff requests that this Court order

    Defendants to immediately restore access to pre-April 2019 decisions; publish all post-

    April 2019 decisions within 60 days of issuance of the preliminary injunction or within 60

    days of a board decision; and publish all future decisions within 60 days of a board

    decision; and maintain an index that allows users to easily find relevant decisions. Compl.

    Prayer for Relief. Far exceeding any requirement imposed on Defendants by law or

    regulation, Plaintiff’s requested relief underscores that their complaint is a programmatic

    attack that is not reviewable under the APA. City of New York, 913 F.3d at 431 (“Courts

    are woefully ill-suited to adjudicate general grievances asking to improve an agency’s

    performance.”). Here, Plaintiff is essentially demanding a general judicial review of

    Defendants’ day-to-day operations in restoring and maintaining the DoD Electronic

    Reading Room website. The Supreme Court has explicitly held the APA does not authorize

    this type of review. See SUWA, 542 U.S. at 66-67.

           2.      The relief Plaintiff seeks is not “legally required” given the dual
                   mandate of 10 U.S.C. § 1552(a)(5).

           For the court to have jurisdiction to compel agency action under § 706(1), Plaintiff

    must also show that the agency action it seeks to compel is one that the agency is “legally

    required” to take. NAACP, 945 F.3d at 189 (citing SUWA, 542 U.S. at 63). Plaintiff

    requests that this Court order the immediate re-posting of decisions – which may contain

    PII – to the Electronic Reading Room website. However, Plaintiff is not requesting action

    that is “legally required,” because it ignores one of the two statutory mandates controlling

    this matter.

                                                17
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 18 of 25 PageID# 227



            Plaintiff is correct to point this Court to 10 U.S.C. § 1552(a)(5). Likewise, Plaintiff

    properly asserts the statue requires that “[e]ach final decision of a board shall be made

    available to the public in electronic form on a centralized Internet website.” 10 U.S.C. §

    1552(a)(5). However, that is only one of two mandates contained within that section. The

    second states, “[i]n any decision so made available to the public there shall be redacted all

    personally identifiable information.” Id. Therefore, the two prongs of the statute must be

    read together. When doing so, the result is that Defendants are not “legally required” to

    post decisions unless they are free of PII.

            Plaintiff was made aware of the issue of identified PII in some of these decisions

    through both conversations with counsel and in court filings. Dkt. No. 24, ¶ 3. In spite of

    this, Plaintiff dismisses the notion that there are any PII issues by asserting that it “is not

    aware of any published Board decisions that contained PII.” Dkt. No. 25, 2. Regardless of

    whether Plaintiff claims to have individually reviewed approximately 245,000 decisions

    previously posted on the Electronic Reading Room website, Defendants have established

    that PII was actually present in a small number of those decisions and that electronic scans

    were unreliable in detecting all of the PII at issue. See Petty Decl. ¶ 13; Beacom Decl. ¶ 8.

    Here, Plaintiff seeks the immediate re-posting of decisions without a full review for PII.

    Because the Services are required to ensure that any posted decisions contain no PII,

    Plaintiff is not requesting action that is “legally required.”

            3. Defendants have not “unlawfully withheld” any final agency action.

            Plaintiff likewise cannot show that Defendants have “unlawfully withheld” a final

    agency action under 5 U.S.C. § 706(1) because nothing in § 1552, DoDD 1332.41, or 32

    C.F.R. § 70.8 places any deadlines or time limits on when Defendants must publish



                                                  18
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 19 of 25 PageID# 228



    decisions. See South Carolina v. United States, 907 F.3d 742, 759 (4th Cir. 2018) (when

    there is no statutory deadline, courts review agency inaction as being “unreasonably

    delayed” rather than “unlawfully withheld.”). In the absence of any statutory deadline,

    Plaintiff’s assertions that Defendants’ have “unlawfully withheld” final agency under 5

    U.S.C. § 706(1) fail as a matter of law.

           In addition to not being able to cite any temporal requirement in the governing

    statute, Plaintiff’s assertion that not publishing DRB decisions is “unlawfully withheld”

    agency action in violation of 32 C.F.R. § 70.8 is also wrong because § 70.8 does not apply

    to the Electronic Reading Room website and, in any event, the DoDD that formed the basis

    for § 70.8 was cancelled by a later DoDD. Dkt. No. 22, 8-9. As explained supra, §

    70.8(l)(1) only required making DRB decisions available to the public for physical

    inspection and copying and did not impose any requirement to publish board decisions in

    the Electronic Reading Room website, which did not even exist when § 70.8(l)(1) was

    adopted in 1982.

           Plaintiff’s demand that Defendants index records on the website also fails. See

    Compl. ¶¶ 70-82. Plaintiff conflates the requirements that 32 C.F.R. §70.8 imposed on the

    Armed Forces Review/Correction Board Reading Room with the requirements for the DoD

    Electronic Reading Room. They are two separate reading rooms with very different legal

    requirements.

           Before board decisions were available to the public through the Internet, the DoD

    ensured the public had access to DRB documents by making them available for inspection

    in a physical Reading Room. DoDD 1332.28, para. L; 32 C.F.R. §70.8(l)(4)(1982). The

    documents contained the physical Reading Room had to be “indexed.” In 2004, the DoD



                                               19
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 20 of 25 PageID# 229



    issued DoDD 1332.41, which created the Electronic Reading Room and noted the

    continued existence of the physical Reading Room for pre-1996 decisions. DoDD 1332.41

    expressly canceled DoDD 1332.28, which had been published at 32 C.F.R. § 70.8. DoD

    never extended § 70.8(l)(4)’s indexing requirement for DRB decisions to the new

    Electronic Reading Room, nor did Congress do so when it enacted the National Defense

    Authorization Act For Fiscal Year 2017, 114 P.L. 328, § 534 (Dec. 23, 2016) (codified as

    amended 10 U.S.C. § 1552(a)(5)).

           Plaintiff’s claims that not publishing or indexing DRB decisions on the Electronic

    Reading Room website violates § 70.8 and that they are entitled to relief under 5 U.S.C. §

    706(1) on this basis are thus meritless.

           4. Defendants’ restoration process is not an “unreasonable delay” of final
              agency action.

           Plaintiff likewise cannot demonstrate that Defendant’s restoration of the website

    constitutes “unreasonable delay” under § 706(1). In deciding whether an agency action is

    unreasonably delayed, courts consider:

           (1) the time agencies take to make decisions must be governed by a “rule of
           reason,” (2) where Congress has provided a timetable . . . [it] may supply
           content for the this rule of reason; (3) delays that might be reasonable in the
           sphere of economic regulation are less tolerable when human health and
           welfare are at stake; (4) . . . the effect of expediting delayed action on
           agency activities of a higher or competing priority; (5) . . . the nature and
           extent of the interests prejudiced by delay; and (6) the court need not find
           any impropriety behind agency lassitude in order to hold that agency action
           is unreasonably delayed.

    TRAC, 750 F.2d at 80 (citations omitted). See South Carolina v. United States, 907 F.3d

    742, 759 (4th Cir. 2018) (adopting the TRAC factors); see also Federal Energy Regulatory

    Commission v. Powhatan Energy Fund, LLC, --- F.3d ----, 2020 WL 624190 at *10 (4th

    Cir. 2020).

                                                 20
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 21 of 25 PageID# 230



           Application of the TRAC factors to the facts in this case establishes that agency

    action was not unreasonably delayed. As to the first factor, Congress has not provided any

    timetable or any other indication of the speed at which Defendants must publish decisions

    on the website. See 10 U.S.C. § 1552. Despite a missing temporal requirement, Defendants

    have started republishing decisions on the website and continue to work diligently towards

    full restoration. TRAC, 750 F.2d at 72 (“…because agency has assured us that it is now

    moving expeditiously to resolve pending overcharge claims, we need not determine

    whether the cited delays are so egregious as to warrant mandamus.”). The second factor is

    not applicable because of the aforementioned lack of timetable or other indication of speed.

    Likewise, the third factor is also not applicable because the challenged agency action does

    not imperil human health or similar considerations. As to the fourth factor, a court order

    compelling restoration may make the restoration process faster, but there is a tradeoff –

    namely, Defendants may have to stop processing current applications for board decisions

    in order to shift priority and resources to comply with any potential court order to restore

    the website.   Petty Decl. ¶ 19.     This could delay final board decisions for current

    applications from veterans and servicemembers. Petty Decl. ¶ 19. Unfortunately, the

    Defendants have finite resources in terms of personnel. 8 As to the fifth factor, Plaintiff’s

    claimed prejudice that it cannot research board decisions is at least severely mitigated – if

    not wholly eliminated – by the fact that it can contact any board to receive copies of

    relevant decisions during the restoration process, as discussed supra. A process which has



    8
      An agency’s responsiveness, or lack thereof, “must be judged in [] light of the resources
    that Congress has supplied to the agency for the exercise of its function.” Wright v.
    Califano, 587 F.2d 345, 353 (7th Cir. 1978) (holding that plaintiff’s delayed decision was
    reasonable because the Social Security Administration’s volume of applications increased
    and the agency had finite resources to address the increased volume).
                                                 21
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 22 of 25 PageID# 231



    taken, on average, seven days per request across the Services. Finally, the sixth factor is

    not applicable because there is no evidence that Defendants are intentionally delaying re-

    posting all of the decisions to the Electronic Reading Room website. Rather, they are

    performing their due diligence to ensure that no decisions containing PII are posted on the

    Electronic Reading Room in accordance with 10 U.S.C. § 1552(a)(5).

           B. Plaintiff Will not Suffer Irreparable Harm.

           Plaintiff claims it and the veterans it represents will suffer irreparable harm. Dkt.

    No. 22, 9. As a preliminary matter, however, Plaintiff has not named a single member of

    its organization or veteran as a party to this lawsuit. Plaintiff likewise has not identified

    any one specific veteran that it is hindered from assisting because board decisions are not

    available on the Electronic Reading Room website. Finally, Plaintiff has not asserted

    representational standing in its complaint. Thus, this court should ignore Plaintiff’s

    arguments that some unnamed veterans it might represent will suffer irreparable harm.

           Plaintiff claims that it is left fumbling in the dark unable to efficiently identify

    meritorious cases and properly advise veterans of their rights. Dkt. No. 22, 9-10. Plaintiff

    has not, however, indicated that it made any requests for decisions to a specific board

    during Defendants’ restoration process. The Electronic Reading Room website continues

    to have a message that the Services are conducting a quality assurance review and that

    decisional documents are available upon request. Petty Decl. ¶ 5. The contact information

    for all boards are provided so the public can request decisions. Petty Decl. ¶ 5; see DoD

    Boards of Review Reading Rooms, available at https://boards.law.af.mil/index.htm (last

    accessed February 18, 2020).




                                                 22
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 23 of 25 PageID# 232



            Since April 2019, the Services have provided decision documents in response to

    over 140 requests from the public. Petty Decl. ¶ 6. The Services have responded in an

    average of seven days to these requests. Petty Decl. ¶ 6. If Plaintiff has specific requests

    for relevant documents, Defendants remain willing and ready to accommodate them. Until

    then, Plaintiff’s claim of suffering irreparable harm, without requesting any decisions,

    remains remote and speculative. Ried v. Johnson, 333 F. Supp. 2d 543, 549 (4th Cir. 2004)

    (“Plaintiff must make a clear showing of irreparable harm that is ‘neither remote nor

    speculative, but actual and imminent.’”); Hodges v. Abraham, 253 F. Supp. 2d 846, 864

    (D.S.C. 2002) (irreparable harm must be actual and imminent rather than remote or

    speculative “to limit the deployment of the heavy artillery of a preliminary injunctive relief

    to situations in which it is readily apparent to the court that such relief is actually necessary

    to prevent harm from occurring.”). As a result, Plaintiff cannot demonstrate that it will

    suffer irreparable harm by a “clear showing.”

            C. The Balance of Equities Weighs in Favor of Denying an Injunction.

            Defendants have a dual responsibility to redact and publish decisions. 10 U.S.C.

    §1552. In spite of Plaintiff’s claims, restoring the website entails far more than just

    “switch[ing] the system that existed prior to April 2019 back on with little to no effort.”

    Dkt. No. 22, 10. To the contrary, Defendants attempt at using computer scans to review

    the decisions for PII failed. Defendants must now review approximately 245,000 pre-April

    2019 decisions for PII as it simultaneously redacts post-April 2019 decisions. As such,

    Defendants are working diligently to restore the Electronic Reading Room website without

    PII in compliance with the dual requirements of § 1552.




                                                   23
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 24 of 25 PageID# 233



           On the other hand, Plaintiff’s chance for success on the merits is remote given its

    jurisdictional hurdles and inability to show Defendants are acting contrary to law or

    regulation. Plaintiff’s alleged harm is likewise speculative and remote because it can make

    specific requests to the Boards for relevant decisions as Defendants republish decisions on

    the website. Defendants will accommodate any request by Plaintiff, or any other requestor.

    Put simply, equity does not support forcing Defendant to violate § 1552’s redaction

    requirement and risk publishing PII to accommodate Plaintiff’s immediate desire for access

    to decisions that are available to it through other means.

           D. The public interest strongly disfavors an injunction.

           The public interest further warrants denial of a preliminary injunction. Defendants

    are complying with 10 U.S.C. § 1552(a)(5) by redacting and republishing decisions on the

    Electronic Reading Room website. Redacting the decisions before republication also

    serves a compelling public interest of protecting the privacy rights of veterans and service

    members. Cf. 5 U.S.C. §552a(b)(“no agency shall disclose any record which is contained

    in a system of records by any means of communication to any person, or to another agency,

    except with prior written consent of the individual to whom the record pertains…”). Public

    policy also disfavors APA review of Plaintiff’s broad programmatic review of Defendants’

    restoration process. Disfavoring such attacks is grounded in separation of powers, which

    prevents courts from entering disfavored “obey the law” injunctions, or engaging in the

    day-to-day oversight of the executive’s administrative practices. City of New York, 913

    F.3d at 431.

           Plaintiff asserts the public interest warrants an injunction because the Boards exist

    to correct errors that wrongfully preclude eligible veterans from receiving the benefits they



                                                 24
Case 1:20-cv-00003-RDA-TCB Document 27 Filed 02/18/20 Page 25 of 25 PageID# 234



    deserve. Dkt. No. 22, 11. Forcing Defendants to shift additional scarce resources to

    restoring the website, however, risks delaying or stopping the processing of current

    applications to comply with a court ordered restoration deadline. In the absence of such

    order, veterans and service members will continue to receive consideration from the

    Boards, and Plaintiff is free to assist these applicants by requesting relevant decisions from

    the Boards until the website is fully restored.

                                                 ***

           Because Plaintiff cannot clearly show any of the four factors – let alone all four –

    much less meet the exacting standard required to obtain a mandatory preliminary

    injunction, the Court should deny Plaintiff’s request for extraordinary relief.

                                          CONCLUSION

           For the aforementioned reasons, Plaintiff’s motion for an emergency preliminary

    injunction should be denied.

    Dated: February 18, 2020                          Respectfully submitted,

                                                      G. ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY

                                                      LAUREN A. WETZLER
                                                      CHIEF, CIVIL DIVISION

                                                                     /s/
                                                      JOHN E. SWORDS
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      Justin W. Williams U.S. Attorney’s Building
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Tel: (703) 299-3831
                                                      Fax: (703) 299-3983
                                                      Email: john.swords@usdoj.gov

                                                      Counsel for Defendants

                                                 25
